Title: To Thomas Jefferson from William Henry Harrison, 24 June 1804
From: Harrison, William Henry
To: Jefferson, Thomas


          
            Sir 
            Vincennes 24th. June 1804.
          
          The result of my enquiries relative to Upper Louisiana fixes the population of that District at 9373 Souls of Whom 7876 are Whites and 1497 blacks.
          I am still of Opinion that it would answer all the purposes of Civil Government & be sufficiently Convenient to the Inhabitants to lay out the Country into four or five divisions or Counties, whose boundaries might be very nearly the same as those which seperated the principal Districts under the Spanish Government 
          From the best information which I have been able to procure the arrangement of the Districts should be as follows Viz.
          1. The Settlement of Arkansaw should form one District, as from its Detached Situation it Could not Conveniently be Connected with any other—it Contains 160 Whites & 12 blacks—there are no Settlements below it that will fall within the Upper Government, & none above it nearer than 300 Miles
          2 The lower Settlements of the Little Prairie might form the Southern boundary & a line drawn due West from the Southerly extremity of the Great bend of the Mississippi to the River St. Francis the Northern boundary of the 2nd. Devision or District—The Census of this district was taken in the beginning of the year 1803 & the population (with the addition of five per Centum for increase from that time) is about 800 Whites & 100 blacks
          3 The deviding line between the third & fourth Districts should be Apple creek from its junction with the Mississippi to its source & thence by a due West line to the River St. Francis. Adding five per Centum to the Census of 1803. & the District as thus described Contains 1200 Whites & 200 blacks—
          4. The deviding line between the 4 & 5th. District ought to Commence at the Mouth of Platen Creek on the Mississippi thence up sd. Creek to its source, thence due West to the fork of the Meremack Called Areneau thence down sd. fork to the Meremack thence up the Meremack to the upper Settlements on that River. The Census of this District has not been taken since the year 1800—the result of that Census & twenty per Centum added for increase gives a population of 1978 Whites & 500 Blacks
          5. All the Territory to the Northward of the line last described can conveniently be formed into a 5th. District, & Contains a population (founded on the same calculations as in the preceding) of 3738 Whites & 667 blacks
          
          This arrangement of the Districts seems to be the one which is generally expected to be made by the Inhabitants of that Country & I imagine it would give as much satisfaction as any other mode of laying it out unless the number of the Districts was encreased—Some of them are however very extensive & the settlements so widely seperated that it may perhaps be necessary that the County Courts should be holden at Different places—of this I am not at present able to decide upon as I could not procure satisfactory information Respecting the relative situations of the several settlements which Compose a District
          I have no means of ascertaining Correctly the number of Militia, but from the proportion which that description of persons generally bear to the whole population—If they can be estimated at one fifth the number of men capable of bearing Arms in the several Districts as I have described them will be nearly as follows Viz. In the 1st District 40 Whites & 3 blacks. in the 2nd 200 Whites & 25 blacks in the 3rd. 300 Whites & 75 blacks in the 4th. 494 Whites & 130 blacks, in the 5th. 934 Whites & 166 blacks total 1968 Whites & 399 blacks.—I understand from Captn. Stoddard that he has formed the Whole Militia of the Country into 24 Companies of which there is at Arkensa one—within the bounds of the 2nd District four—in the 3rd. three—in the 4th. five in the 5th. eleven. In making this arrangement he says that he attended not so much to the number of men in each Company as to the Contiguity of the Inhabitants & that in some Companies there are nearly 100 men in others not more than 50. The Militia of Louisiana have never been formed into Battalions or Regiments—Companies were the largest devisions & a Captaincy the Highest grade—This arrangement ought in my opinion no longer to exist—The prospect of promotion is one of the greatest inducements to men of enterprise to accept of Military appointments & the most effectual stimulus to urge them to a prompt & faithful discharge of their duties. I beg leave therefore to recommend that the Militia in the most populous Districts should be formed into Regiments Composed of two or more Battalions with a Colonel for the Regiments & a Major for each Battalion—In such of the Districts as are unable to furnish two Battalions a Major might Command.
          I am sorry that it is not in my power to give you a more detailed account of the relative Situations of the several Settlements in Louisiana—but the information which I have been enabled to procure on that subject is not as perfect as I Could wish, & I did not think it proper to delay writing to you until it Could be received from a More Authentic Source—
          
          The law providing for the Government of Louisiana directs that the Country should be laid off into “Districts”—As the Whole Country is called the “District of Louisiana” it appears to me that the Subdivisions might more properly be called Counties—“The District of St. Genevieve in the District of Louisiana” would sound rather awkardly.
          There is but one person in Louisiana that I will venture to recommend to you for the Appointment of Military Commandant—it is Mr. Piere Delassus de Luziere an old gentleman of the greatest respectability and of Considerable talents—there can be but one objection to him which is that He was a friend to the former Despotic Government of France—I believe however that he is now in Sentiment an American Republican His Manners His Talents & his destitute Condition have interested me much in his favour & I think I can venture to answer for his good Conduct—He is & has been for a Considerable time Commandant of the District of New Bourbon.
          I propose to be in Louisiana by the 1st. October & as I also intend to visit All the Districts it will be in my power to give you a more perfect account of the Country than I can possibly do at this time
          I have the Honour to be with the most perfect Respect—your faithful Sert.
          
            Willm Henry Harrison 
          
        